DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 1/20/22 have been fully considered but they are not persuasive. Applicant contends that none of the cited references teach, disclose or suggest “wherein the second hammer sear is configured to interface with the disconnector sear as recited in Claim 10” and “McKillips only discloses hammer sear 152 interacting with trigger sear”, this is not persuasive in that McKillips shows the hammer (120) having a sear and the disconnector (120) having a sear (see Fig. 2), these two sears are shown as aligned and configured (i.e. having “structure to perform” since they and are extremely well known to interact in the art, and in fact, it is the sole purpose of a disconnector). Applicant’s remaining remarks are directed to newly submitted claims 12-15; for examiner’s rejections regarding these claims please see the following remarks.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKillips et al. (US Patent 10,156,410). McKillips et al. a trigger mechanism comprising: a trigger element (118) comprising a first aperture (at 124); a trigger (116) coupled with the trigger element; a disconnector (122) comprising a second aperture (at 124), wherein the trigger element is pivotally coupled with the disconnector. (See at least Fig. 2)
Claims 2-5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKillips as applied to claim 1 above.
With regards to claim 11 While McKillips et al. does not expressly disclose a trigger element pin sleeve comprising a third aperture, however McKillips et al. teaches that it is known to utilize a pin sleeve on a pin of a trigger mechanism. (col. 5, line 11)  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have 
 With regards to claim 2. The trigger mechanism of Claim 11 further comprising: a hammer element (120) comprising a fourth aperture; a hammer element spring defining two openings (one at each end); and a hammer element pin sleeve comprising a fifth aperture; wherein the hammer element is pivotally coupled with the hammer element spring by the hammer element pin sleeve positioned in the fourth aperture and the two openings. (col. 5, lines 5-15)
With regards to claim 3.    The trigger mechanism of Claim 11 further comprising a trigger element pin (124) positioned in the third aperture of the trigger element pin sleeve. 
With regards to claim 4. The trigger mechanism of Claim 2 further comprising a hammer element pin (126) positioned in the fifth aperture of the hammer element pin sleeve.
With regards to claim 5.    The trigger mechanism of Claim 11 further comprising a disconnector spring positioned between the trigger element and the disconnector. (Col. 5, lines 15-20 and Fig. 2)
With regards to claim 10. The trigger mechanism of Claim 11 further comprising a hammer element, wherein the hammer element comprises a first hammer sear and a second hammer sear, wherein the trigger element comprises a trigger sear, wherein the first hammer sear is configured to interface with a portion of the trigger sear, wherein the disconnector comprises a disconnector sear, wherein the second hammer sear is configured to interface with the disconnector sear. (Fig. 2)
Claims 6-9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKillips et al. as applied to claim 1, 5 and 11 above, and further in view of Gangl (US Patent 7,421,937).  McKillips et al. discloses the claimed trigger mechanism but fails to expressly disclose the trigger mechanism further comprising a trigger element spring positioned between the trigger element and the front of the trigger the trigger element, wherein a portion of a trigger element spring protruding from a bottom surface of the trigger element and one or more spacers protruding from a bottom surface of the trigger element, however Gangl does. Gangl teaches a trigger mechanism including a trigger element spring (92) positioned between the trigger and the front of the trigger element, the trigger element spring (92) protruding from a bottom surface of the trigger element and one or more spacers (80, 98) protruding from a bottom surface of the trigger element. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of allowing a user to change the trigger pull to one of ordinary skill in the art. McKillips et al. and Gangl disclose the claimed invention except for the trigger element spring expressly being cone-shaped.  It would have been an obvious matter of design choice to utilize a cone-shaped spring, since applicant has not disclosed that a specific shape of the spring solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a coil spring or a cone-shaped spring.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKillips as applied to claim 1 above, and further in view of Larue (US Patent Application Publication 2016/0161202). McKillips discloses the claimed invention but does not expressly disclose wherein a first contact area [of the hammer element) is in physical contact with a second .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641